DETAILED ACTION
Claims 1, 3 – 4, 6 – 10, 13 – 17 as presented in the listing of claims below are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Attorney of Record, Ryan W. Smith (Reg. No. 62257), on 06/10/2022.

The title is amended as follow:

Vehicle, Information Processing Apparatus, Method of Information Processing, and Program for Providing Article from A Vehicle to Another Vehicle to Avoid Travel Inability

Listing of Claims:
1.(Currently Amended): A vehicle configured to travel autonomously, comprising: 
a processor configured to execute: 
detecting or estimating travel inability of the vehicle based on output value of a function information sensor, wherein the travel inability is caused by a decrease in function of a component;
outputting, when detecting or estimating the travel inability of the vehicle, information regarding a request for receiving an article provided from another vehicle to avoid the travel inability; 
determining that the other vehicle outputs information regarding a request for receiving an article provided from the vehicle; 
while controlling the vehicle to travel autonomously, determining whether the vehicle is able to continue to travel even with the article, corresponding to the request for receiving the article provided from the vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the vehicle, wherein the article has been mounted on the vehicle prior to the determining whether the vehicle is able to continue to travel without the article; and
performing, when determining that the vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the vehicle, being provided from the vehicle, a prescribed process for providing the article, corresponding to the request for receiving the article provided from the vehicle, to the other vehicle, the article provided from the vehicle , wherein the prescribed process includes a process of generating an operation command for the vehicle to move from a current location to a determined location for providing the article to the other vehicle, the determined location comprising a factory where the article is to be removed from the vehicle and to be mounted on the other vehicle.

2.Canceled.

3.(Currently Amended): A method of information processing, comprising: 
detecting or estimating travel inability of an own vehicle configured to travel autonomously based on output value of a function information sensor, wherein the travel inability is caused by a decrease in function of a component;
outputting, when detecting or estimating the travel inability of the own vehicle, information regarding a request for receiving an article provided from another vehicle to avoid the travel inability; 
determining that the other vehicle outputs information regarding a request for receiving an article provided from the own vehicle; 
while controlling the vehicle to travel autonomously, determining whether the own vehicle is able to continue to travel even with the article, corresponding to the request for receiving the article provided from the own vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the own vehicle, wherein the article has been mounted on the vehicle prior to the determining whether the vehicle is able to continue to travel without the article; and 
performing, when determining that the own vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the own vehicle, being provided from the own vehicle, a prescribed process for providing the article, corresponding to the request for receiving the article provided from the own vehicle, to the other vehicle, the article provided from the own vehicle , wherein the prescribed process includes a process of generating an operation command for the vehicle to move from a current location to a determined location for providing the article to the other vehicle, the determined location comprising a factory where the article is to be removed from the vehicle and to be mounted on the other vehicle.

4. (Currently Amended): A non-transitory computer readable medium storing a program which when executed by a computer causes the computer to perform a method, the method comprising: 3Application No. 16/789,473 Reply to Office Action of March 2, 2022 
detecting or estimating travel inability of an own vehicle configured to travel autonomously based on output value of a function information sensor, that is out of an allowable range, indicating a decrease in function of a component; 
outputting, when detecting or estimating the travel inability of the own vehicle, information regarding a request for receiving an article provided from another vehicle to avoid the travel inability; 
determining that the other vehicle outputs information regarding a request for receiving an article provided from the own vehicle; 
while controlling the vehicle to travel autonomously, determining whether the own vehicle is able to continue to travel even with the article, corresponding to the request for receiving the article provided from the own vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the own vehicle, wherein the article has been mounted on the vehicle prior to the determining whether the vehicle is able to continue to travel without the article; and 
performing, when determining that the own vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the own vehicle, being provided from the own vehicle, a prescribed process for providing the article corresponding to the request for receiving the article provided from the own vehicle to the other vehicle, the article provided from the own vehicle ,wherein the prescribed process includes a process of generating an operation command for the vehicle to move from a current location to a determined location for providing the article to the other vehicle, the determined location comprising a factory where the article is to be removed from the vehicle and to be mounted on the other vehicle.

5. Canceled

6. (Currently Amended): The vehicle according to claim 

7. (Currently Amended): The vehicle according to claim determined location further includes a location where the vehicle can park.

8. (Currently Amended): The vehicle according to claim 6, wherein the determined location further includes a location where the vehicle can park.

9. (Currently Amended): The vehicle according to claim 7, wherein the determined location further includes 

10. (Currently Amended): The vehicle according to claim 8, wherein the determined location further includes 
11. Canceled.
12. Canceled.

13. (Previously Presented) The vehicle according to claim 1, wherein the article provided from the vehicle is in use in the vehicle.

14. (Previously Presented) The vehicle according to claim 1, wherein the article provided from the vehicle is one of a plurality of batteries mounted in the vehicle.

15. (Previously Presented) The vehicle according to claim 13, wherein the article provided from the vehicle is one of a plurality of batteries mounted in the vehicle.
16. (Previously Presented) The vehicle according to claim 1, wherein the article provided from the vehicle is fuel of the vehicle.

17. (Previously Presented) The vehicle according to claim 1, wherein the article provided from the vehicle is electric power.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts does not expressly teach or render obvious the invention as recited in independent claims 1, 3 and 4. 

She et al. (Publication No. US 20180096602 A1) discloses A computer is programmed to receive a message from a second vehicle indicating a fault in a second vehicle component. The computer is further programmed to modify an area of control of the first vehicle to include a location of the second vehicle, and to provide a control instruction to the second vehicle.

Cheaz et al. (Publication No. US 20180025635 A1) discloses to connect a first autonomous vehicle with a second vehicle to control the second vehicle during the transfer of goods to the first autonomous vehicle while moving. The first autonomous vehicle: receives a request from the second vehicle to connect to the second vehicle; initiates control over the second vehicle, such that the first autonomous vehicle synchronizes driving control with the second vehicle; initiates physical connection of the first autonomous vehicle with the second vehicle for transfer of the goods when the first and the second vehicles are in motion; after the physical connection between the first and the second vehicle is established, initiating transfer of the goods from the second vehicle to the first autonomous vehicle; and when the transfer of goods between the first and the second vehicle is complete, the first autonomous vehicle breaking the connection with the second vehicle and relinquishing control of the second vehicle.

Briggs et al. (US Patent No. US 9286587 B2) discloses methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance. The system may include computing devices associated with customer vehicles and service vehicles as well as network computing devices. The system may receive a service request from a customer regarding a disabled vehicle. The system may then identify an appropriate service vehicle to assist the customer and assign the service request to the identified service vehicle. The system may select the appropriate service vehicle based on a location of the disabled vehicle. In an example, the system may choose a service vehicle from a base station closest to or within the shortest driving time to the disabled vehicle. By setting-up base stations in advance of service requests, service vehicles may reach disabled vehicles within a predetermined period of time.

The features “the prescribed process includes a process of generating an operation command for the vehicle to move from a current location to a determined location for providing the article to the other vehicle”, “the determined location comprising a factory where the article is to be removed from the vehicle and to be mounted on the other vehicle” when taken in the context of claims 1, 3 and 4 as whole, were not uncovered in the prior art of teachings.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668